RE: STATE QUESTION 640'S EFFECT ON THE TOURISM COMMISSION'S AUTHORITY TO RAISE RATES AND FEES FOR THEIR FACILITIES
THE ATTORNEY GENERAL HAS ASKED THAT I RESPOND TO YOUR REQUEST FOR AN INFORMAL OPINION REGARDING THE FOLLOWING QUESTION: WILL PASSAGE OF STATE QUESTION 640 AFFECT THE AUTHORITY OF THE TOURISM COMMISSION TO INCREASE RATES, FEES, TOLLS OR CHARGES SET PURSUANT TO 74 Ohio St. 1847.1(A)(12) (1991)?
STATE QUESTION 640 AMENDS ARTICLE V, SECTION 33 OF THE OKLAHOMA CONSTITUTION BY ADDING THE FOLLOWING LANGUAGE:
    "C. ANY REVENUE BILL ORIGINATING IN THE HOUSE OF REPRESENTATIVES SHALL NOT BECOME EFFECTIVE UNTIL IT HAS BEEN REFERRED TO THE PEOPLE OF THE STATE AT THE NEXT GENERAL ELECTION HELD THROUGHOUT THE STATE AND SHALL BECOME EFFECTIVE AND BE IN FORCE WHEN IT HAS BEEN APPROVED BY A MAJORITY OF THE VOTES CAST ON THE MEASURE AT SUCH ELECTION AND NOT OTHERWISE, EXCEPT AS OTHERWISE PROVIDED IN SUBSECTION D OF THIS SECTION.
    D. ANY REVENUE BILL ORIGINATING IN THE HOUSE OF REPRESENTATIVES MAY BECOME LAW WITHOUT BEING SUBMITTED TO A VOTE OF THE PEOPLE OF THE STATE IF SUCH BILL RECEIVES THE APPROVAL OF THREE-FOURTHS (3/4) OF THE MEMBERSHIP OF THE HOUSE OF REPRESENTATIVES AND THREE-FOURTHS (3/4) OF THE MEMBERSHIP OF THE SENATE AND IS SUBMITTED TO THE GOVERNOR FOR APPROPRIATE ACTION. ANY SUCH REVENUE BILL SHALL NOT BE SUBJECT TO THE EMERGENCY MEASURE PROVISION AUTHORIZED IN ARTICLE V, SECTION 58 OF THE ARTICLE AND SHALL NOT BECOME EFFECTIVE AND BE IN FORCE UNTIL NINETY DAYS AFTER IT HAS BEEN APPROVED BY THE LEGISLATURE, AND ACTED ON BY THE GOVERNOR."
THIS AMENDMENT WILL ONLY AFFECT BILLS SUBSEQUENT TO ITS PASSAGE ON MARCH 10, 1992. WHAT CONSTITUTES A "REVENUE BILL" HAS BEEN PREVIOUSLY ADDRESSED BY A.G. OPIN. NO. 83-201. A COPY OF THAT OPINION IS ATTACHED. (REVENUE RAISING BILL)
THE LEGISLATURE HAS PREVIOUSLY GRANTED SEVERAL ENUMERATED POWERS TO THE OKLAHOMA TOURISM COMMISSION INCLUDING THOSE FOUND IN TITLE 74 Ohio St. 1847.1(A), WHICH PROVIDES:
  "THE COMMISSION SHALL PRESCRIBE AND COLLECT REASONABLE RATES. FEES, TOLLS OR CHARGES FOR THE SERVICES. FACILITIES AND COMMODITIES RENDERED BY ALL PROPERTY OF THE COMMISSION. THE COMMISSION MAY ERECT CABINS AND SUPPORT FACILITIES ON ANY LAND UNDER ITS CONTROL. THE COMMISSION MAY OPERATE OR LEASE CABINS, LODGES, RESTAURANTS AND OTHER FACILITIES AND IMPROVEMENTS FOR THE PUBLIC MAKING USE OF THE RECREATIONAL FACILITIES SURROUNDING SUCH IMPROVEMENTS."
SINCE PASSAGE OF A BILL, REVENUE OR OTHERWISE, IS NOT NECESSARY FOR THE TOURISM COMMISSION TO SET FEES, THE PASSAGE OF STATE QUESTION 640 IS NOT APPLICABLE TO THE TOURISM COMMISSION'S ABILITY TO INCREASE THE FEES SET PURSUANT TO 74 Ohio St. 1847.1(A)(12).
(LESLIE ANNE COLLUM)